OPINION — AG — ** ALIEN'S OWNERSHIP OF LAND ** AN ALIEN MAY 'NOT' HOLD TITLE TO FEE SIMPLE ABSOLUTE TO REAL PROPERTY IN THE STATE OF OKLAHOMA BUT MAY HOLD THE SAME SUBJECT TO CONDITIONS AS EXPRESSED IN ARTICLE XXII, SECTION 1
OKLAHOMA CONSTITUTION AND 60 Ohio St. 121 [60-121] . A CORPORATION OR OTHER ENTITY MAY HOLD REAL ESTATE SUBJECT TO THE STATUTES REGULATING THAT PARTICULAR TYPE OF ENTITY BUT UPON THE DISSOLUTION OF SUCH ENTITY AN ALIEN INDIVIDUAL MAY 'NOT' ACQUIRE TITLE TO SAID REAL ESTATE. ** SEE: STATE EX REL. CARTWRIGHT V. HILLCREST CORPORATION, OVERRULED BY THE SUPREME COURT OF OKLAHOMA ** CITE: ARTICLE XXII, SECTION 1, 60 Ohio St. 121 [60-121] (LAND, PROPERTY, ARTICLE XXII, SECTION 2 (DONALD B. NEVARD)